Citation Nr: 1631672	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, with additional periods of service in the Army Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.

The Board notes that it has broadly recharacterized the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

In May 2015, the Board remanded the Veteran's claims in order to afford him a hearing before a Veterans Law Judge at the Board in Washington, D.C. (Central Office hearing).  The hearing took place in May 2016, and a transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

The Board first notes that the Veteran has not been afforded a VA examination relating to his claim for service connection for an acquired psychiatric disorder.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record includes diagnoses of bipolar disorder, mood disorder, and PTSD.  The Veteran has attributed his mental health symptoms to in-service events, to include having been belittled by his superiors.  Under these circumstances, the Board finds that a remand for a VA psychiatric examination and opinion is warranted.

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

With regard to his claim for service connection for a low back disability, the Veteran was afforded a VA thoracolumbar spine examination in December 2012.  The examiner diagnosed degenerative disc disease of the lumbar spine and spinal stenosis, but opined that the conditions were less likely than not related to the Veteran's service.  The Board first notes that the examiner discussed the Veteran's service treatment records (STRs) for his period of service between August 1980 and August 1984.  However, the Veteran has indicated he served in the Army Reserves from August 1984 until 1998.  The Veteran's STRs do indicate he served in the Army Reserves following his discharge from active duty, but no effort has been made to obtain the Veteran's official military personnel file (OMPF) related to his service in the Reserves such that any additional periods of active duty could be identified and considered.  In addition, the record shows that the Veteran has applied for Social Security Administration (SSA) benefits, and as of March 2014 was expecting a final decision to be rendered.  Because the Veteran's OMPF and SSA records may contain evidence supportive of his claims, and because they were not reviewed by the December 2012 VA examiner, the Board finds that the December 2012 examination report is inadequate for adjudication purposes, and that a remand for an additional VA examination and opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include:

a) any outstanding VA treatment records relating to the Veteran's acquired psychiatric disorder(s) or low back disability;

b) the Veteran's OMPF for his periods of service in the Army Reserves from August 1984 to 1998, to include a service abstract; and

c) the Veteran's Social Security Administration records, to include any decision that has been rendered.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out diagnoses of bipolar disorder, mood disorder, PTSD, and any other acquired psychiatric disorder present during the period of the claim.  If the examiner determines that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

If the examiner determines that any acquired psychiatric disorder has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was incurred in, was caused by, or is otherwise etiologically related to his military service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




